Citation Nr: 0720357	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  02-15 098A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for low back disorder.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran and Dr. Terrence Killebrew


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran had verified active duty service from May 1969 to 
November 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied the benefit sought on 
appeal. In July 2003 the veteran testified before the 
undersigned at a Travel Board hearing at the RO. 

The Board remanded the case in July 2004.


FINDING OF FACT

A low back disorder was not present during service or within 
one year after service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service 
connection for a low back disorder are not met.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 1132, 1137, 1153 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  In compliance with 
38 C.F.R. § 3.159(b), the notification should also include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of letters in May 2001, 
December 2001, and November 2005.  In those letters, the RO 
informed the veteran of the types of evidence needed in order 
to substantiate his claim of entitlement service connection.  
VA has also informed the veteran of the division of 
responsibility between the veteran and VA for obtaining that 
evidence, and VA requested that the veteran provide any 
information or evidence in his possession that pertained to 
such a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

Furthermore, the veteran and his representative have clearly 
expressed that they have actual knowledge of the evidence 
needed to substantiate the claim, as shown in submitted 
material addressing the claim.  With the demonstration of 
actual knowledge of the evidence needed to substantiate the 
claim and as the veteran has had the opportunity to 
participate effectively in the processing of his claim, that 
is, the opportunity to submit evidence or argument on the 
claim, the purpose of the VCAA notice was not frustrated and 
the veteran was not prejudiced by any possibly remaining 
defect in the VCAA notice.  A remand for additional notice 
today would serve no useful purpose.  

The VCAA requires that a notice in accordance with 38 U.S.C. 
§ 5103(a) must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits, even if the adjudication occurred 
prior to the enactment of the VCAA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004).  

To the extent that any required notice was not provided, in a 
case involving the timing of the VCAA notice, the appellant 
has a right to a VCAA content-complying notice and proper 
subsequent VA process.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 119-120 (2004).  After VCAA compliant notice was 
provided, the appellant was then afforded an opportunity to 
respond.  He has described the basis for his claim in 
statements.  The claim was subsequently readjudicated and the 
veteran was provided a statement of the case in September 
2002.  Under these circumstances, the Board determines that 
the notification requirements of the VCAA have been 
satisfied.  Id; Quartuccio v. Principi, 16 Vet. App. 183 
(2002)

Additionally, where the claim involves a disability rating 
and effective date, as in this case, the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
specifically include a requirement of notice that a 
disability rating and an effective date will assigned if a 
disability, to include on an extraschedular basis, is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Despite any inadequate notice provided to the veteran 
regarding the assignment of an effective date, the Board 
finds no prejudice to the veteran in processing with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In that regard, as service connection 
is denied here for the low back disorder claim, notice as to 
these elements is moot.  

The Board also finds that VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file consist of veteran's service 
medical records, VA and private medical records including 
examination reports, and statements made and testimony given 
in support of the veteran's claim.  

In sum, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  Also, the actions taken by VA have 
essentially cured any defect in the VCAA notice.  The purpose 
behind the notice requirement has been satisfied, because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his appealed 
claim.


II.  Entitlement to Service Connection for a Low Back 
Disorder

The veteran claims that he has low back disability due to 
service.  Service connection may be granted for disability 
which is the result of disease or injury incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303(a) (2006).

Service connection may also be established if a veteran 
served continuously for ninety (90) days or more during a 
period of war, or during peacetime service after December 31, 
1946, and arthritis becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, either though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.307, 3.309 (2006).
 
To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability. See Hickson v. West, 12 Vet. App. 
247, 253 (1999).
  
To establish a showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time. 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim. Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

The Board initially notes that the claims file include 
sufficient medical evidence showing a low back disorder.  The 
report of a May 2006 VA examination contains a diagnosis of 
degenerative joint disease of the lumbar spine L5-S1.  
Because the record contains competent medical evidence of 
this current disorder, the Board concedes the presence of 
such disability.  

Therefore, the question is whether a low back disorder was 
incurred in or aggravated by active military service; or, in 
the case of arthritis, became manifest to a compensable 
degree within one year of separation from active duty.  38 
C.F.R. §§ 3.303, 3.307, 3.309 (2006).  

Service medical records show that the veteran was seen in 
June 1969 for complaints of having sharp pains in the back.  
The report of that treatment indicated that this was assessed 
as a strain.  

In February 1970 the veteran was seen for complaints of a 
backache.  At that time he had muscle pain on both sides of 
the lower lumbar spine.  The veteran reported he had no 
history of trauma or excessive exertion.  On examination the 
veteran's back exhibited no limitation of motion, muscle 
spasm, or tenderness.  The impression was muscle strain.

The reports of medical history and examination at separation 
in October 1972 shows that the veteran reported that he had 
not had any recurrent back pain, and shows that on 
examination the evaluation for spine and other 
musculoskeletal system was normal. 

The claims file contains a number of examination reports 
associated with the veteran's membership in the Air Force 
Reserve.  The report of medical history in March 1973 shows 
that the veteran reported that he had had recurrent back 
pain.  The May 1973 report of examination shows that on 
examination the evaluation for spine and other 
musculoskeletal system was normal.  The report of medical 
history in April 1975 shows that the veteran reported he had 
not had any recurrent back pain or arthritis.  The report of 
examination in May 1976 shows that examination of the spine 
and other musculoskeletal system was normal.  The reports of 
medical history in June 1976, July 1979, and August 1980 all 
show that the veteran reported he had not had any recurrent 
back pain.  The report of a periodic examination in August 
1980 shows that on examination, the evaluation of the spine 
and other musculoskeletal system was normal.  

A VA medical certificate dated in October 1986 shows that the 
veteran was seen for the onset low back pain for one month 
following a fall.  That report also noted that pain started 
after lifting a weight.  X-rays were reportedly normal.

The reports of medical history and examinations in May 1988 
and November 1991, associated with the veteran's membership 
in the Air Force Reserve, show that the veteran reported that 
he had not had recurrent back pain or arthritis; and that on 
examination, evaluation of the spine and other 
musculoskeletal system was normal.

During a January 1993 VA general medical examination the 
veteran reported no complaints referable to a low back 
disorder.  The report of that examination contains no 
referable diagnosis.

A July 1999 VA consultation report shows that the veteran 
reported a history of complaints of low back pain for seven 
years which had been getting progressively worse.  The report 
noted that X-ray examination of the lumbar spine in March 
1999 showed degenerative disc disease of L4-5.  The report 
contains an assessment of mechanical low back with 
degenerative disc disease of L4-5.  A subsequent progress 
note in July 1999 noted that the veteran reported complaints 
of low back pain that started in February 1999.  That record 
contains an impression of degenerative joint disease, 
degenerative disc disease in the lumbar spine.

A private medical record dated in August 1999 shows that on 
examination of the lumbar spine, the vertebral bodies were in 
proper alignment with the vertebral arch complex.  The 
pedicles, transverse and spinous processes were intact.  The 
report's conclusion was that there was no definite osseous 
abnormality discerned.

VA treatment records dated from August to October 1999 show 
that the veteran received several treatments for low back 
pain.

The report of a February 2001 VA examination shows that the 
veteran reported complaints of back pain in the lower back 
without radiation.  He denied any trauma to the area and 
reported that the pain began gradually approximately two 
years before.  X-ray examination revealed degenerative disc 
disease L4-5.  The report contains a diagnosis of 
degenerative disc disease-likely age-related changes.

The report of a May 2001 VA examination appears to be an 
addendum to the report of the February 2001 VA examination, 
by the same examiner.  The May 2001 report shows that the 
examiner reviewed the claims file and discussed various 
relevant medical records dated between 1984 and 1999.  The 
examiner noted that the report of examination in September 
1984 contained a clinical evaluation of normal for spine and 
other musculoskeletal system.  The examiner noted that in 
reports of medical history in May 1988 and November 1991, the 
veteran reported he had not had recurrent back pain.  
Finally, the examiner noted that in a neurology note dated in 
July 1999, the veteran complained of low back pain starting 
in February 1999.  

The examiner noted that while the veteran had extensive 
treatments for unrelated conditions, the only documentation 
found for low back pain was in a neurology note dated in July 
1999.  On that basis, the examiner opined that it is not 
likely that the back condition is related or due to the 
veteran's military service; and that the condition is due to 
age-related changes (degenerative disease).

The report of a May 2006 VA examination shows that the 
veteran reported complaints low back pain with an onset in 
1999.  The veteran reported complaints of paresthesias, and 
mild fatigue, decreased motion, and stiffness of the low 
back.  He also had mild spasm of the low back.  X-ray 
examination of the lumbar spine showed findings including 
findings compatible with degenerative disk disease at L4-L5.  
After examination, the report contains a diagnosis of 
degenerative disk disease L5-S1.  

The examiner provided an opinion that the chronic low back 
pain is not at least as likely as not related to service.  
With respect to the basis for that opinion, the examiner 
implicated the following.  The examiner noted that sick call 
notes were negative for treatment of low back disorder during 
service.  Also, the examiner specifically noted that the 
veteran was treated in October 1986 for low back pain one 
month after a fall; in June 1999 for low back pain for seven 
years; in July 1999 for low back pain due to degenerative 
joint disease and degenerative disc disease; and in October 
1999 for mechanical low back pain.   

After a careful review of the record, the Board finds that 
the preponderance of the evidence is against granting 
entitlement to service connection for a low back disorder.  
In summary, the veteran was seen on two occasions for low 
back pain complaints in service.  However, after last being 
seen in February 1970 for complaints assessed as a muscle 
strain, there are no further indications of low back problems 
during the remainder of the veteran's over two and one-half 
years of service.  At the time of his discharge examination 
in October 1972, the veteran reported that he had not had any 
recurrent back pain, and on examination the evaluation of the 
spine and musculoskeletal system was normal.

After service, except for a solitary notation in a March 1973 
report of medical history of recurrent back pain, the 
numerous Air Force Reserve reports of medical history and 
examination dated between 1973 and 1999 contain no reference 
to any referable complaints or abnormal evaluations.  

VA treatment records do show that the veteran was seen in 
October 1986 for onset of back pain after a fall one month 
before.  However, there were no contemporaneous or subsequent 
medical records showing any pathology (prior to 1999, as 
discussed below).  Moreover, during VA examination in January 
1993 the veteran made no relevant complaints and the examiner 
made no back related findings or diagnosis. 

The first indication of any potentially relevant low back 
pathology is in July 1999, when the veteran received 
treatment for complaints of back pain, which he reported 
began seven years before.  The report of that treatment 
contains the first indication of a low back disorder, 
diagnosed as degenerative joint disease, degenerative disc 
disease in the lumbar pine.

Just by itself, the extended time span, after service before 
the first post-service medical records show treatment, is 
probative evidence against a nexus with service. See Maxson 
v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000) (service incurrence may be rebutted by the absence 
of medical treatment for the claimed condition for many years 
after service).

None of the medical records contain probative evidence 
linking the low back disorder to service.  None of the 
medical record evidence suggests that the veteran had an 
injury or more than a transient back pain condition in 
service, or provides an opinion that there is a relationship 
between any current low back disorder and service.  VA has 
given the veteran ample opportunity to provide any evidence 
that would indicate any relationship between the current low 
back disorder and an incident of service.  

The veteran has been examined by VA in 2001 and again in 
2006.  Each time, the examiner has reviewed the claims file 
and examined the veteran for his claimed low back disorder.  
The reports of these VA examinations show that as discussed 
above, each examiner has concluded with an opinion that the 
veteran's low back disorder is not related to service.  The 
examiner in 2001, moreover, opined that the low back disorder 
was not due to the service-connected left knee disability, 
but rather was due to age-related changes.

In light of the foregoing, the Board must deny this claim 
because the there is no evidence that the veteran has the 
claimed low back disorder due to service.  There is no 
evidence that the disorder began during service; or that any 
arthritis began within one year of service.

Thus, by preponderance, the evidence is against the 
appellant's claim that his low back disorder is related to 
service.  In reaching this determination, the Board does not 
question the belief of the veteran reflected in statements 
and testimony, that the claimed disability is related to 
service.  As a lay person, however, the veteran is not 
competent to establish a medical diagnosis or show a medical 
etiology merely by his own assertions; such matters require 
medical expertise.  38 C.F.R. § 3.159(a)(1) (Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions); see Duenas v. 
Principi, 18 Vet. App. at 520; see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Because the 
veteran is not professionally qualified to offer a diagnosis 
or suggest a possible medical etiology, and since there is no 
medical evidence linking the veteran's low back disorder to 
service, there is no basis upon which to establish service 
connection for that condition.

In conclusion, it is the judgment of the Board that the 
preponderance of the evidence is against the appellant's 
claim, and there is no benefit of the doubt that could be 
resolved in the appellant's favor.  Therefore, based on the 
foregoing, service connection for a low back disorder must be 
denied.
 

ORDER

Service connection for a low back disorder is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


